DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/05/2021 has been considered by the examiner.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. FI20185325, filed on April 6, 2018 in Republic of Finland.
Preliminary Amendment
The present Office Action is based upon the original patent application filed on October 06, 2020 as modified by the preliminary amendment filed on October 06, 2020. Claims 1-12 are now pending in the present application.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wright et al. (US Patent No. 9,229,102).
	Regarding claims 1 and 9, Wright discloses a method and a multichannel radar for monitoring living facilities by a multichannel radar (Fig. 29; Col. 56 line 40), the method comprising:
	scanning, by a multichannel radar or at least one processing unit connected to the radar, a field of view within a frequency range from 1 to 1000 GHz, for example between 1 to 30 GHz, 10 to 30 GHz, 30 to 300 GHz or 300 to 1000 GHz, using a plurality of radar channels of the radar (Col. 5 lines 20-22; e.g., a scanning device for detecting moving entities) and (Col. 7 line 4; see scan device using X bands);
	generating, by the radar or the processing unit connected to the radar, image units for a radar image on the basis of results of the scanning (Col. 10 line 30-34; see form a SAR image) and (Fig. 8A; Col. 18 lines 23-28; e.g., if SAR data is properly constructed from moving the device a distance of a meter),
	wherein the image units comprise at least amplitude and phase information (Col. 10 lines 62-64; Col. 24 lines 30-35; e.g., signals reflected from moving objects often move through an attenuating medium (e.g., a wall) there can be a significant difference in amplitude between transmit-to-receive leakage signal and signal reflected from moving objects);
	determining, by the radar or the processing unit connected to the radar, on the basis of the image units information indicating at least one error source of a physical movement of the radar and interrelated movements of targets within the field of view (Col. 15 lines 29-36; Col. 34 lines 34-36; e.g., reduce or eliminate false alarms arising from systemic errors (such as false alarms arising from a multi-path reflection), resulting in improved performance); 
	compensating, by the radar or the processing unit connected to the radar, results of the scanning on the basis of the determined error source (Col. 15 line 40; Col. 22 lines 24-25; Col. 34 lines 34-37; e.g.,  eliminate or flag strong returns from stationary clutter, or returns from objects within a proximity from the device); and 
	generating, by the radar or the processing unit connected to the radar, a radar image on the basis of the compensated results (Col. 28 lines 10-14; e.g., remove stationary or fixed time delay data, leaving the moving target data to be evaluated in both the range and Doppler (velocity) dimensions) and (Col. 37 line 37 thru Col. 38 line 2; e.g., A high-pass filter or preset threshold may remove or reduce the effects of reflected radar signals that have a Doppler shift that is lower than a minimum threshold for moving targets).
	Regarding claim 2, Wright discloses the method according to claim 1, further comprising: identifying from the radar image, by the radar or the processing unit connected to the radar, separate sets of image units on the basis of the amplitude and/or phase information of the image units (Col. 43 lines 3-5; e.g., obtain a first subset of measurements associated with moving targets and a second subset of measurements associated with stationary or near-stationary targets); and
	determining, by the radar or the processing unit connected to the radar, a presence of moving targets within the field of view of the radar on the basis of phase and/or amplitude changes of the image units between scans (Col. 43 lines 20-25; e.g., determines a first set of tracks for one or more moving targets based on the selected hypotheses from the first subset of measurements, where the first set of tracks includes a position and velocity estimate for each of the one or more moving targets).
	Regarding claim 3, Wright discloses the method according to claim 1, wherein the physical movement of the radar is determined on the basis of changes of image units corresponding to non-moving targets between scans, accelerometer data and gyroscope data (Col. 5 lines 32-35; Col. 6 lines 40-43).
	Regarding claim 4, Wright discloses the method according to claim 1, wherein compensating the interrelated movements of moving targets comprise: determining on the basis of the image units a target that has first moved between scans; and compensating movements of other moving targets in the image units (Col. 6 lines 40-43; e.g., all detected objects or a subset thereof (e.g., show objects with repeated mechanical movement, show stationary objects, show any object detected that is between a detected moving object and the device 110)).
	Regarding claim 5, Wright discloses the method according to claim 1, further comprising: determining a number of moving targets (Col. 7 line 31), on the basis of the number of separate sets of the image units identified from the radar image (Col. 7 lines 30-35); and 
	entering the radar to a power saving mode, when the number of moving targets is one or less, wherein the power saving mode comprises that the radar is controlled to scan the field of view using a reduced number of radar channels (Col. 31 lines 3-10).
	Regarding claim 6, Wright discloses the method according to claim 5,  wherein a time interval between the scans is reduced or increased, when the power saving mode is entered (Col. 31 lines 3-10; see power standby mode).
	Regarding claim 7, Wright discloses the method according to claim 5, wherein the radar is triggered to leave the power saving mode after a time interval has passed and/or on the basis of a trigger signal (Col. 31 lines 3-10).
	Regarding claim 8, Wright discloses the method according to claim 5, wherein in the power saving mode change patterns of the image units corresponding to micro movements such as at least one of heart rate and breathing are determined (Col. 5 line 55; Col. 12 line 5; Col. 53 lines 55-57).
	Regarding claim 10, Wright discloses the multichannel radar according to claim 9, further configured to: display at least one of the generated radar image (Col. 6 line 11 see display screen 119 display moving objects), information indicating the number of moving targets, types of the moving targets, information indicating heart rate, information indicating breathing and information indicating a presence of error source (Col. 6 lines 15-20; Col. 12 lines 50-54).
	Regarding claim 11, Wright discloses the multichannel radar according to claim 10, wherein multichannel radar is configured to: obtain, by user interface, user input to cause at least one of switching off compensation of the scanning results; and obtain, by a user interface, user input for training an artificial intelligence system operatively connected to the radar and the processing unit to the compensated results (Col. 13 lines 20-25; Col. 18 lines 35-45).
Claim 12 is drawn to a non-transitory computer readable medium comprising code means for generating steps of claim 1.  Therefore, the same rationale applied to claim 1 applies. In addition, Wright inherently discloses a computer program product, i.e., given that Lee discloses a process (Col. 51 lines 55-57), the process would be implemented by a processor that requires a computer program product, e.g., a RAM, to function.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY X PHAM whose telephone number is (571)270-7115. The examiner can normally be reached Mon-Fri: 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TIMOTHY X PHAM/Primary Examiner, Art Unit 3648